Citation Nr: 0703414	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for the residuals of a 
myocardial infarction, to include as secondary to type II 
diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA that denied the veteran's claims of 
entitlement to service connection for hypertension, status 
post myocardial infarction, peripheral vascular disease of 
the right lower extremity, and peripheral vascular disease of 
the left lower extremity.  The veteran perfected a timely 
appeal of these determinations.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
March 31, 2005.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).

The issues of peripheral vascular disease of the left lower 
extremity, to include as secondary to type II diabetes 
mellitus, and peripheral vascular disease of the right lower 
extremity, to include as secondary to type II diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Hypertension was not incurred in service and is not the 
result of type II diabetes mellitus.

2.  Residuals of a myocardial infarction were not incurred in 
service and are not the result of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and was not proximately due to or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2006).

2.  Residuals of a myocardial infarction were not incurred in 
or aggravated by service, and were not proximately due to or 
aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
June 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ.

The Board notes that VCAA compliant notice was not provided 
to the veteran prior to the initial RO adjudication of his 
claim, and that after such notice was provided, the veteran's 
claim was not readjudicated by the RO.  However, in the VCAA 
notice letter provided to the veteran, the RO notified the 
veteran that he may take up to a year from the date of the 
letter to provide the information and evidence to 
substantiate his claim described in the letter.  In response 
to the notice, the veteran requested a hearing before the 
Board, which was subsequently withdrawn, as noted in the 
introduction above.  However, in the time period of more than 
a year after the date of his VCAA notice, the veteran 
submitted no additional evidence, nor indicated that he 
wished for VA to obtain any additional evidence or 
information on his behalf.  Furthermore, the veteran's 
representative has, since the date of the veteran's VCAA 
notice, submitted a September 2004 statement and January 2007 
brief on behalf of the veteran, and indicated in neither that 
the veteran wishes for VA to obtain any existing evidence not 
already associated with the record.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, social 
security disability records, VA medical treatment records, 
post-service private medical treatment records, VA 
compensation examinations, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for his hypertension and residuals of a myocardial 
infarction.  Specifically, the veteran argues that he suffers 
these disorders as the result of his service-connected type 
II diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, for certain chronic diseases, such as 
cardiovascular disease, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service; 
the presumptive period for cardiovascular disease is one 
year.  38 C.F.R. § 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  Furthermore, a disability which is aggravated by 
a service-connected disability may be service-connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In the instant case, the veteran's service medical records 
are negative for complaints of or treatment for hypertension 
or other cardiovascular problems.  On separation examination, 
the veteran was noted to have a normal evaluation of his 
heart and vascular system, and he reported in his medical 
history that he had never had any heart trouble, shortness of 
breath, pain or pressure in chest, palpitation or pounding 
heart, or higher or low blood pressure.

Moreover, there is no medical evidence that the veteran's 
hypertension or heart problems related to his myocardial 
infarction manifested to a degree of 10 percent within a year 
following discharge from service.

The record reflects that the veteran suffered a myocardial 
infarction in April 1997, and that the first indication of a 
hypertension diagnosis was on VA examination in July 2002.  
The record also reflects that the veteran has had a diagnosis 
of diabetes since October 1985.

In December 2002, the veteran was afforded VA compensation 
examinations to determine the nature and etiology of his 
hypertension and myocardial infarction residuals, whereby the 
VA examiner of record indicated reviewing the claims file 
prior to examination.  On examination of his hypertension, 
the veteran was noted to have several risk factors for 
cardiac disease, such as being overweight and having a 
positive smoking history.  The VA examiner noted that the 
veteran was an insulin-dependent diabetic, that he had been 
since 1994, or sooner, and that the date of the veteran's 
hypertension was not quite clear.  The examiner opined that 
he could not objectively link the veteran's hypertension with 
his diabetic condition.

On examination for his myocardial infarction claim, the 
veteran was noted to have been a smoker, up to three packs a 
day, until shortly after his heart attack in 1998, when he 
quit.  He was also noted to have a history of hypertension, 
being overweight, and elevated lipids currently under 
control.  The veteran was diagnosed as having elevated lipids 
under control, with past myocardial infarction without 
significant hemodynamic disease.  The examiner opined that 
the veteran's examination showed no evidence to link his 
myocardial infarction with his diabetic condition.

Aside from the December 2002 VA opinion, there is no etiology 
opinion or other medical evidence of record directly 
regarding the relationship of either the veteran's 
hypertension or his myocardial infarction to his service-
connected diabetes mellitus, or otherwise to his active 
service.

In light of the absence of evidence showing direct in-service 
incurrence of hypertension or any heart condition or 
problems, the negative December 2003 VA etiology opinions, 
and the absence of any medical evidence establishing a link 
between the claimed hypertension or myocardial infarction, 
and the veteran's type II diabetes mellitus or his active 
service, the Board finds that a preponderance of the evidence 
is against the veteran's service connection claims.  
Accordingly, service connection is not warranted for either 
hypertension or myocardial infarction residuals.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as medical evidence that his hypertension or 
myocardial infarction were the result of his service-
connected type II diabetes mellitus or his active service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for the residuals of a 
myocardial infarction, to include as secondary to type II 
diabetes mellitus, is denied.


REMAND

In December 2002, the veteran was afforded a VA medical 
examination to determine the nature and etiology of 
peripheral vascular disease of the left and right lower 
extremities.  Specifically, such examination was to determine 
the relationship of any current peripheral vascular disease 
of the left and right lower extremities to the veteran's 
service-connected type II diabetes mellitus.  On examination, 
the veteran was diagnosed as having no evidence of peripheral 
vascular disease in either lower extremity and no objective 
evidence to show any peripheral vascular condition related to 
diabetes.

The December 2002 opinion is the only etiology opinion of 
record regarding pulmonary vascular disease of the lower 
extremities and the veteran's service-connected type II 
diabetes mellitus.

However, on October 2002 VA examination for diabetes 
mellitus, the veteran was noted to have early peripheral 
vascular disease.  Additionally, on May 2003 outpatient VA 
medical examination, the veteran once again was diagnosed as 
having peripheral vascular disease, with slightly elevated 
velocities of the left common femoral artery, most likely 
from calcified vessels.

As the medical evidence related to the existence of 
peripheral vascular disease is conflicting, and the 
nonexistence of peripheral vascular disease was the 
compelling factor in the negative December 2002 VA etiology 
opinion, the issues of entitlement to service connection for 
peripheral vascular disease of the left and right lower 
extremities, to include as secondary to type II diabetes 
mellitus, must be remanded for a new VA medical opinion.  See 
38 C.F.R. § 3.159(c)(4).  Such opinion should determine the 
nature and etiology of any current peripheral vascular 
disease of either the left or right lower extremity, as well 
as the relationship of any such peripheral vascular disease 
to the veteran's type II diabetes mellitus.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should afford the veteran a 
VA examination by an examiner or 
examiners with the appropriate 
expertise in order to determine the 
nature and etiology of any current 
peripheral vascular disease of either 
the left lower extremity or the right 
lower extremity.  The claims folder and 
a separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
an evaluation of the veteran and a 
review of the entire claims folder, the 
examiner should specifically express an 
opinion as to: (1) whether the veteran 
currently has a peripheral vascular 
condition of either the left lower 
extremity or the right lower extremity; 
and if so (2) whether it is at least as 
likely as not that any such condition 
was caused or aggravated by the 
veteran's type II diabetes mellitus, or 
is etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


